Case: 1:20-cv-01432 Document #: 29-1 Filed: 03/09/20 Page 1 of 3 PageID #:162




                       EX A
   Case: 1:20-cv-01432 Document #: 29-1 Filed: 03/09/20 Page 2 of 3 PageID #:163




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SIRIUS COMPUTER                                      )
SOLUTIONS, INC.,                                     )
a Delaware Corporation,                              )
                                                     )
                      Plaintiff,                     )     Case No. 1:20-cv-01432
                                                     )     Hon. Sharon Johnson Coleman
       v.                                            )
                                                     )
JOHN SACHS,                                          )
                      Defendant.                     )

                        DECLARATION OF LAUREN PETERSON

       1.     I, Lauren Peterson, am Vice President of Sales for the Carolinas/Southern

Virginia Region at Sirius Computer Solutions, Inc.

       2.     In Mr. Sachs’ Declaration he states that he has met with Pedro Acosta of Ag First

bank. (Dkt. # 13-1, ¶ 28.)    Mr. Acosta is a key senior systems engineer. Sirius and Forsythe

have had a working relationship with Mr. Acosta for at least five years. Mr. Acosta has been

involved in awarding Sirius and Forsythe projects over the years. Mr. Sachs met Acosta, and

developed the relationship, through his work with Sirius and Forsythe.

       3.     In Mr. Sachs’ Declaration he states that he has met with Kevin Singletary at

Scana Services, Inc. n/k/a Dominion Energy Southeast Services, Inc. (Dkt. # 13-1, ¶ 29.) Mr.

Singletary is a key manager - - Manager, Enterprise Infrastructure at Scana Services. Sirius and

Forsythe have had a working relationship with Mr. Singletary for at least five years. Mr.

Singletary has awarded Sirius and Forsythe many projects over the years. Mr. Sachs met

Singletary, and developed the relationship, through his work with Sirius and Forsythe.

       4.     At the time Sachs resigned, he and Sirius were actively seeking business from

both Ag First and Scana (n/k/a Dominion Energy). These are long-term clients of Sirius and
   Case: 1:20-cv-01432 Document #: 29-1 Filed: 03/09/20 Page 3 of 3 PageID #:164




Forsythe that go back to at least 2013.        Sirius/Forsythe have been involved in pursuing

approximately 380 projects from AgFirst and approximately 250 projects from Scana (n/k/a

Dominion Energy) since 2013. After Sachs resigned, Sirius transitioned the accounts to other

account managers and continues to pursue business at those accounts and the other accounts

Sachs had.

       5.      Under penalties as provided by law pursuant to 28 U.S.C. § 1746, I hereby declare

and certify that the factual statements herein are true and correct to the best of my knowledge,

except as to matters therein stated to be on information and belief and as to such matters the

undersigned certifies as aforesaid that she verily believes the same to be true.




                                              ____________________________________



                                                      Dated: March 9, 2020
